Citation Nr: 0126614	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  97-29 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right leg, with peroneal nerve 
injury, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left leg, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for a 
right hydrocele.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970.  

The issues regarding the evaluation of the veteran's right 
and left leg and his hydrocele arose from an April 1997 
rating action.  These claims were perfected for appeal in 
August 1997.  The matter regarding the evaluation of PTSD 
arose from an October 1997 rating action in which service 
connection for PTSD was established and a 10 percent 
disability evaluation assigned effective from February 1997.  
The veteran perfected an appeal with respect to the 
evaluation of this disorder in August 1998.  Thereafter, 
these appeals were forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC, and in October 1999, they 
were remanded to the VA regional office (RO) for additional 
development.  In an October 2000 rating action, the 
disability evaluation assigned for PTSD was increased to 50 
percent, effective from February 1997.  No additional 
increase ratings were assigned for the other disabilities at 
issue.  Thereafter, the appeal was returned to the Board for 
further review.  

In addition to the foregoing, it is observed that when this 
case was last before the Board, it included the issue of 
entitlement to a total disability rating based on individual 
unemployability.  While the case was in Remand status, 
however, that benefit was granted by the RO in an October 
2000 rating action.  Accordingly, that matter is no longer in 
appellate status, and will not be further addressed herein.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
has been obtained. 

2.  The veteran's PTSD is not shown to be currently 
productive of such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; the 
inability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  

3.  The veteran's right leg fragment wound with peroneal 
nerve injury is not shown to be productive of complete 
paralysis of the peroneal nerve. 

4.  The veteran's left leg fragment wound is not shown to be 
productive of more than moderate muscle impairment.  

5.  The scar from the veteran's left leg fragment wound was 
tender upon objective demonstration when he was examined for 
VA purposes in June 2000.  

6.  The veteran's right hydrocele is not shown to be 
productive of any voiding or renal dysfunction.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic Code 9411 
(2001).  

2.  The criteria for an increased rating for the residuals of 
a right leg fragment wound with peroneal nerve injury have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7; 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), Diagnostic Code 8521 (2001).

3.  The criteria for an increased rating for muscle injury as 
a residual of a left leg fragment wound have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)), 
Diagnostic Code 5314 (2001).  

4.  The criteria for a separate 10 percent rating for a 
residual scar from a left leg fragment wound are met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)), 
Diagnostic Code 7804 (2001).  

5.  The criteria for a compensable evaluation for right 
hydrocele have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7; 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), Diagnostic Code 7529 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claims, the Board notes that 
during the pendency of this appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this law and its implementing regulations, 
the Board finds that the veteran will not be prejudiced by 
its consideration of this appeal under these rules insofar as 
VA has already met all notice and duty to assist obligations 
to the veteran that they set forth.  In essence, the veteran 
in this case has been notified through the statements of the 
case and supplemental statements of the case, of the criteria 
by which the benefits he seeks may be established, as well as 
that evidence which would substantiate his claims and that 
evidence which has been considered in connection with his 
appeal.  Moreover, the veteran was examined for VA purposes 
in connection with this matter, and it appears that all 
pertinent records of treatment have been obtained.  Under 
these circumstances, it may be concluded that VA's obligation 
to obtain any other records or undertake additional 
development has been satisfied.  

As stated, since the requirements of the VCAA have been met, 
the veteran will not be prejudiced as a result of the Board 
deciding his appeal, without first affording the RO an 
opportunity to consider the claims anew in light of the VCAA 
and its implementing regulations, or without first affording 
the veteran opportunity to respond to the new regulatory 
language.  A remand for the RO to consider this law or to 
have the veteran respond to the new legal criteria would 
serve no useful purpose, but would only delay resolution of 
the veteran's claims.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

a.  PTSD

With respect to this aspect of the veteran's appeal, the 
record shows that he first submitted a claim for service 
connection for that disability in February 1997.  In his 
application for benefits, the veteran acknowledged that he 
had not received any psychiatric treatment, but he was 
examined for VA purposes in May 1997.  In the report of that 
examination, a number of the veteran's experiences in Vietnam 
were recounted, including when he was wounded by artillery 
fire.  The report also included a description of the 
veteran's current complaints and symptoms.  Among these were 
frequent intrusive thoughts about his Vietnam combat 
experiences, frequent nightmares, and a feeling of alienation 
from people.  The veteran also reported chronic feelings of 
depression, feelings of rage, an inability to concentrate, 
and hypervigilant behavior.  At the same time, the veteran 
was cooperative during the interview, he maintained good eye 
contact, he was oriented, and his speech was normal.  He 
further denied auditory and visual hallucinations, although 
his memory, judgment and insight were considered poor.  The 
diagnosis was chronic, mild PTSD.  

As was true at the time the veteran submitted his original 
application for benefits, so it is that subsequently dated 
medical records also fail to show that the veteran sought any 
treatment for his PTSD.  He was, however, examined a second 
time for VA purposes in connection with this claim in June 
2000.  The report from this examination confirms that the 
veteran sought no treatment for PTSD, and has not been 
hospitalized for this disability.  The report does reflect, 
however, that the veteran expressed symptoms similar to those 
set out in the 1997 VA examination report.  The veteran again 
indicated that he likes to be alone, he has chronic feelings 
of detachment, and problems trusting others.  

The examiner described the veteran as alert and oriented, 
with good eye contact and with no flight of ideas or 
loosening of associations.  The veteran's thought process was 
considered coherent, and there was no evidence of delusional 
thinking.  Proverbs were interpreted in the abstract, and 
higher cognitive functions were also intact.  The veteran's 
mood, however, was described as worried, and his affect was 
anxious.  The diagnosis was moderate PTSD.   

The veteran's PTSD is evaluated under the provisions of 
38 C.F.R. § 4.30, Diagnostic Code 9411 (1999).  Under this 
code, a 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to symptoms such as the following: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

As the foregoing summary of the findings shown on examination 
reflect, the veteran is impaired by his service-connected 
PTSD, and this fact is clearly recognized in the 50 percent 
disability evaluation he has been assigned for this disorder, 
effective since his application for that benefit in 1997.  It 
is also apparent, however, that the veteran has received 
neither in-patient or outpatient treatment for this 
disability, and he has been consistently described in the 
examination reports of record as alert, and oriented with no 
delusions.  Further, the most recent examination showed the 
veteran's thought process to be coherent, and that his higher 
cognitive functions were intact.  There was no mention of 
suicidal ideation; no obsessional rituals; no apparent 
inability to function independently, appropriately, or 
effectively; no spatial disorientation; and no neglect of 
personal appearance.

Under the circumstances described above, it is the Board's 
view that the evidence in this case fails to reflect a 
disability picture that more nearly approximates the criteria 
for a 70 percent evaluation under Diagnostic Code 9411.  That 
level of impairment not having been shown, an evaluation in 
excess of 50 percent for the veteran's PTSD is not warranted, 
and his appeal in this regard is denied.  

In this regard, the Board also notes that since, with respect 
to PTSD, our analysis covers the entire period from the 
veteran's award of service connection, and we find that at no 
time since then has the veteran's disability been more 
disabling than as currently rated, separate "staged 
ratings" during this period are not warranted.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).

b.  Right and Left Leg Fragment Wound Residuals

With respect to the veteran's leg injuries, these were 
apparently incurred in November 1969, when he was struck by 
recoilless rifle shell fragments fired by enemy personnel in 
Vietnam.  These fragments apparently caused a through and 
through wound to the right calf area, as well as a small 
wound on the left distal medial thigh.  Debridement was 
accomplished on the date of the injury at the 71st Evacuation 
Hospital, after which the veteran was apparently transferred 
to the 106th General Hospital where a delayed primary closure 
of the wounds was accomplished.  There was no artery or nerve 
involvement from the left leg wound, but the right calf wound 
also caused incomplete peroneal nerve injury.  This was noted 
to have resulted in diminished sensation, but no foot drop or 
motor loss.  

The veteran was apparently released from hospital care in 
January 1970, shortly after which he was discharged from the 
service.  In February 1970, the veteran submitted his initial 
application for VA benefits arising from his leg wounds.  In 
connection with this claim, he was examined for VA purposes 
in March 1970.  The report from this examination revealed 
that the veteran complained of right leg swelling and pain, 
numbness of the internal aspect of the right foot, and marked 
limitation of motion of the toes on that foot.   

The examination itself revealed that the veteran had only 
slight motion of the first right toe and no motion of the 
other four toes.  The examiner also described the presence of 
"a big scar in the external aspect of the right leg 8 
[inches] in length and another scar in the internal aspect of 
the same leg 7 [inches] in length."  (This apparently 
corresponds to the veteran's right calf wound.)  In addition, 
it was noted that there was a scar over the internal aspect 
of the left leg 4 inches in length.  (This apparently 
corresponds to the veteran's left distal medial thigh wound.)  
Mild limitation of motion of the right ankle was noted with 
dorsiflexion measured to 15 degrees and plantar flexion 
measured to 35 degrees.  (Normal dorsiflexion is to 20 
degrees and normal plantar flexion is to 45 degrees.  
38 C.F.R. § 4.71.)  There was also edema observed all along 
the right leg and foot, and neurological evaluation revealed 
the presence of numbness of the internal aspect of the right 
foot.  The veteran's reflexes, however, were within normal 
limits, his gait was normal, with no limping, and there was 
no impairment noted with respect to the left leg.  The 
examiner also commented that all of the veteran's other 
joints were within normal limits.  

X-rays revealed multiple metallic densities adjacent to both 
knees.  On the left, there were several fragments medial and 
posteriorly to the femur.  On the right, there were several 
fragments adjacent to the fibula.  No metallic fragments were 
noted in the right foot, although there was minimal 
degenerative changes noted, together with mild hallux valgus 
deformity.  The diagnosis was shell fragment wound to both 
legs with nerve involvement in the right.  

On the foregoing record, service connection was established 
by a May 1970 rating action, for residuals of a fragment 
wound of the right leg with peroneal nerve injury, evaluated 
as 30 percent disabling, and for residuals of a fragment 
wound of the left leg, evaluated as 10 percent disabling.  
These disability evaluations have remained in effect to the 
present time.  

In May 1996, the veteran submitted the informal application 
for benefits that is the basis for his current claim.  
Private and VA treatment records associated with the file in 
connection with this claim reflect a history of recurrent 
infection /cellulitis involving the right leg and foot.  
Records more contemporaneous with the veteran's claim show 
treatment for right leg cellulitis in 1995, 1997, and 1998.  
This has primarily been the veteran's problem associated with 
that lower extremity since he initiated his claim.  [The 
evidence also shows the veteran fractured his right ankle in 
1994, after he fell three flights of steps, but the residuals 
of this injury which apparently include reflex dystrophy and 
tibial neuropathy have not been service connected.]  Other 
records show that the veteran was considered to have marked 
right tibial neuropathy in 1996, (which apparently followed 
the right ankle fracture), together with what was described 
at that time as mild right peroneal neuropathy.  Also noted 
about the right foot was stasis dermatitis, and discoloration 
of the distal foot, with records dated in 1999 showing no 
sensation on the sole of the right foot, and decreased 
sensation on the dorsal ankle.  

With respect to the left lower extremity, there are few 
records of any treatment or complaints, although there were 
instances in 1997 and 1998, when the veteran complained of 
left knee pain and swelling.  X-rays of the knee apparently 
taken in May 1997 revealed one piece of shrapnel in the 
medial femoral condyle, and another possibly to be in the 
knee joint itself.  

The veteran was examined for VA purposes in connection with 
his claim in July 1997 and in June 2000.  The 1997 
examination included a general medical evaluation, a 
neurologic evaluation, and an evaluation of the veteran's 
muscles.  The general medical evaluation report showed that 
the veteran walked with a limp because of his right leg, and 
that his right foot revealed significant calluses, with one 
on the heel open and leaking.  Right ankle movement was noted 
to be practically nil, although this appears to have been 
attributed to the veteran's non-service connected right ankle 
fracture.  Similarly, both knee movements were noted to be 
painful, but it was also unclear whether the examiner 
attributed this to the veteran's service connected 
disability, or whether this just happened to be a fact that 
was being recorded.  

The report from the neurologic evaluation showed significant 
give way weakness throughout the left lower extremity and in 
the right quadriceps, but as with the report from the general 
medical evaluation, it was unclear whether these findings 
were in any way related to the veteran's service connected 
disabilities.  Sensory examination revealed decreased 
vibratory sensation in the right foot.

The report of the evaluation of the veteran's muscles 
included the comment that the veteran had "full range of 
motion with all of his full groups," but that the right 
anterior tibialis had poor range of motion.  The right foot 
was described as having a bluish-red discoloration, with 
extensive calluses along the sole of the foot.  One such 
callus beneath the calcaneus was opened to a depth of at 
least 5 mm, and was 1.5cm in length.  This examiner also 
described a "modest loss of the vastus medialis in the 
distal left thigh" as well as "some loss of right 
gastrocnemius muscle group."  

The muscles penetrated by the veteran's service injury were 
described as the left vastus medialis and the right 
gastrocnemius in both its lateral and medial aspects.  The 
scars resulting from the right gastrocnemius wound were each 
20 cm long, with the left thigh scar measuring 9 cm.  There 
was also some fixation of these scars to the underlying 
tissue, but there was no damage to tendons, no muscle 
herniation, and "no objective evidence of pain."  

The June 2000 examination of the veteran included an 
evaluation of his peripheral nerves, and his muscles.  The 
peripheral nerve examination report included a description of 
the veteran's shrapnel wound scars.  These were characterized 
as follows:

... a right lower extremity medial scar of 
approximately eight inches distal to the patella on 
the medial aspect anterior to the calf muscle with 
right lateral aspect ten inch scar also distal to 
the patella, both scars run longitudinally. . . . 
The left lower extremity scar is five inches long 
and posterior medial aspect at the distal femur.   

The left lower extremity scar was described by the veteran as 
being tender along its length.  The veteran also complained 
of a progression of pain and weakness, with respect to his 
right lower extremity, although it was not made clear whether 
this was in reference to the post service right ankle 
fracture, or whether it was thought to be linked to the 
veteran's service connected disability.  

The left lower extremity was noted to be cyanotic in its 
lateral aspect, all distal to the ankle, with the skin intact 
throughout the left foot.  There was no evident atrophy in 
the left lower extremity, and the veteran denied any pain.  
The right lower extremity shrapnel wound scars were described 
as not tender, with the strength of the right lower extremity 
characterized as follows:

No evidence of muscle atrophy, iliopsoas.  Right 5, 
quadriceps 5, hamstrings, pronounced giveaway 
interior tibialis, limited range of motion grade 1, 
gastrocnemius 4, absent invertor and everter 
strength extensor hallux 4+.  

The left lower extremity muscle strength was described this 
way:

Quadriceps give-way, hamstring strength 5/5, 
anterior tibialis 4/5, gastrocnemius 4/5, invertor 
5/5, everter 4/5 with give-way, and toe extension 
grade 4/5.  

Sensory examination revealed absent sensation to pin 
circumferentially from the patella distally on the right and 
pin sensation absent in the lateral aspect of the left foot.  
The veteran's gate was described as antalgic, slow and 
labored.  

An electromyogram conducted in connection with this claim 
revealed findings considered compatible with a right lower 
extremity polyneuropathy involving the peroneal and sural 
nerves.  

The report of the examination that specifically addressed the 
veteran's muscles identified those injured as the "peroneus 
longus, gastrocnemius, and the tibialis anterior" on the 
right.  On the left, the injured muscles identified were 
"the sartorius and the vastus medialis."  The veteran's 
present symptoms were described as muscle pain.  The examiner 
indicated that there were no entrance or exit wounds, which 
is presumably true in the technical sense, with those 
injuries being replaced by surgical scars.  The surgical 
scars were described by this examiner in the following 
manner:

There are large surgical wounds of the right lower 
extremity, the lateral aspect of the right calf of 
19 cm. and a 7 cm of the medial left upper thigh 
near the knee.  

This examiner observed no tissue loss, no adhesions, no 
tendon damage, no bone or joint damage, and no muscle 
herniation.  Muscle strength was described as "good," 
although there was considered to be some loss of muscle 
function.  That notwithstanding, the muscle group could 
"move the joint through normal range without sufficient 
discomfort.  The joints are not affected."  

The examiner also included the following comments:

There is no limitation of motion, no swelling, no 
muscle spasm, ankylosis, subluxation, lateral 
instability, dislocation, loose motion, 
crepitation, deformity, or other impairment.  
Weakness, fatigability, incoordination, restricted 
motion, pain on motion are not detected. . . . No 
pain on movement of the legs is detected.  Pain on 
use or doing exacerbation of the disability is not 
determinable at this time.  I cannot comment on the 
degree of limitation or normal functioning caused 
by pain.  His range of motion is within normal 
limits.  

With respect to the veteran's right leg gunshot wound, the 
Board notes as an initial matter that applicable regulations 
provide that a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a).  It is obvious from the veteran's 
medical history that his service connected right leg muscle 
and nerve injuries essentially effect the same function, such 
that separate evaluations for muscle and nerve impairment is 
not permitted.  That being the case, it is also noted that 
the maximum evaluation for impairment to the muscles of the 
lower leg is 30 percent.  (See Diagnostic Codes 5310, 5311, 
and 5312).  Since the veteran is already assigned a 30 
percent disability evaluation for his right leg wounds, no 
useful purpose would be served by a discussion of the 
veteran's right leg muscle impairment from his right leg 
wound in the context of his current claim.  

Turning to the criteria for evaluating peripheral nerve 
impairment, Diagnostic Code 8521, under which the veteran has 
been evaluated by the RO, and which addresses paralysis of 
the common peroneal nerve, provides for a 30 percent rating 
with severe, incomplete paralysis of that nerve.  A 40 
percent evaluation, the highest rating under this code, is 
assigned for complete paralysis of the nerve, with foot drop 
and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  

After reviewing the foregoing evidence, it is the Board's 
conclusion that the criteria for an increased evaluation for 
the veteran's right leg wounds are not met.  In arriving at 
this conclusion, it must be acknowledged that the veteran's 
right lower extremity impairment has deteriorated since he 
was examined for VA purposes shortly after his discharge from 
service in 1970.  It is also clear, however, that this 
deterioration, which includes the onset of reflex dystrophy 
and tibial neuropathy, occurred following the veteran's right 
ankle fracture in 1994, more than 20 years after service.  
The presence of foot drop and slight droop of the first 
phalanges of all the toes, the inability to dorsiflex the 
foot, or extend the proximal phalanges of toes lost and 
abduct the foot; as well as any weakened adduction and 
anesthesia over the entire dorsum of foot and toes, have not 
been attributed to the veteran's service connected leg 
wounds.  In view of this, an increased evaluation for the 
residuals of the fragment wound to the veteran's right leg 
with peroneal nerve injury is not warranted, and his appeal 
in this regard is denied.  

With respect to the veteran's left leg wound, since there was 
no nerve involvement as a consequence of that injury, it has 
been evaluated by the RO under the provisions of 38 C.F.R. 
Diagnostic Code 5314, for impairment to muscle group XIV.  
Regarding the evaluation of muscle injuries, the criteria to 
be considered in evaluating those disabilities include 
38 C.F.R. § 4.55, which relates to the principles of combined 
ratings for muscle injuries, and which is set out in 
pertinent part below:  

. . . (b)  For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions:  6 muscle groups 
for the shoulder girdle and arm (diagnostic codes 
5301 through 5306); 3 muscle groups for the forearm 
and hand (diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312); 6 muscle groups for the 
pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323). . . 
. 

(d)  The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis 
of that joint, except in the case of muscle groups 
I and II acting upon the shoulder. 

e)  For compensable muscle group injuries which are 
in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely 
injured muscle group will be increased by one level 
and used as the combined evaluation for the 
affected muscle groups. 

38 C.F.R. § 4.55 (2001).  

In addition, 38 C.F.R. § 4.56 provides as follows: 

(a)  An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. 

(b)  A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged. 

(c)  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement. 

(d)  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows: 

(1)  Slight disability of muscles-

(i)  Type of injury.  Simple wound of muscle 
without debridement or infection. 

(ii)  History and complaint.  Service 
department record of superficial wound with brief 
treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section. 

(iii)  Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus. 
No impairment of function or metallic fragments retained 
in muscle tissue. 

(2)  Moderate disability of muscles-

(i)  Type of injury.  Through and through or 
deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection. 

(ii)  History and complaint.  Service 
department record or other evidence of in-service 
treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 
paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting 
the particular functions controlled by the injured 
muscles. 

(iii)  Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue. Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side. 

(3)  Moderately severe disability of muscles-

(i)  Type of injury.  Through and through or 
deep penetrating wound by small high velocity 
missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring. 

(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section and, if 
present, evidence of inability to keep up with work 
requirements. 

(iii)  Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment. 

(4)  Severe disability of muscles-

(i)  Type of injury.  Through and through or 
deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. 

(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements. 

(iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle 
groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction. Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability: 

(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile. 

(B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than 
true skin covering in an area where bone is 
normally protected by muscle. 

(C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. 

(D)  Visible or measurable atrophy. 

(E)  Adaptive contraction of an opposing group 
of muscles. 

(F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. 

(G)  Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (2001).  

As mentioned above, the veteran's left leg injury is 
evaluated under Diagnostic Code 5314, for impairment to 
muscle group XIV.  The function of this muscle group is 
extension of the knee; simultaneous flexion of the hip and 
flexion of the knee; tension of the fascia lata and 
iliotibial band acting with muscle group XVII in postural 
support of the body; and acting with the hamstrings in 
synchronizing the hip and knee.  The anterior thigh group 
consists of the sartorius; rectus femoris; vastus externus; 
vastus intermedius; vastus internus and tensor vaginae 
femoris.  Pursuant to this code, a moderate impairment to 
muscle group XVI is rated as 10 percent disabling.  A 20 
percent disability evaluation is assigned for a moderately 
severe impairment.  

As set forth above, a moderately severe impairment would 
arise from a wound that produced a record of consistent 
complaints of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, (the cardinal signs and symptoms of 
muscle disability).  There would also be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, as well 
as positive evidence of impairment following tests of 
strength and endurance compared with sound side.  The veteran 
in this case has not demonstrated a consistent pattern of 
complaints of the cardinal signs and symptoms of muscle 
disability in connection with his left leg wound.  Indeed, 
his treatment records are largely silent with respect any 
left leg/thigh complaints.  Further, there was no atrophy 
noted when the veteran was examined for VA purposes in 2000, 
with only "modest" loss of vastus medialis note when he was 
examined in 1997.  There was also no adhesions, tendon damage 
or bone damage observed when the veteran was last examined, 
and no weakness, fatigability, incoordination, restricted 
motion or pain on motion attributed to the veteran's fragment 
wound.  Under these circumstances, the Board finds that 
moderately severe muscle impairment has not been demonstrated 
and that the criteria for an increased rating to 30 percent 
for the muscle damage arising from the veteran's left leg 
wound are not met.  

Although the Board has concluded that an increased rating is 
not warranted for the muscle damage caused to the veteran's 
left leg as a result of his fragment wound, it must also be 
noted that the report from the June 2000 examination of the 
veteran, included the comment that the left leg scar was 
tender along its length.  Pursuant to Diagnostic Code 7804, a 
superficial scar that is tender and painful on objective 
demonstration warrants a 10 percent disability evaluation.  
Although 38 C.F.R. § 4.14 cautions against evaluating the 
same disability under various diagnoses, the United States 
Court of Appeals for Veterans Claims Appeals has held that a 
service-connected disability may be assigned separate 
disability ratings under more than one diagnostic code, as 
long as none of the symptomatology for any one of the 
conditions is duplicative of, or overlapping with, the 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994).  Here, the criteria 
for evaluating muscle impairment does not appear to 
contemplate impairment arising from a painful scar.  In view 
of that, and because recent examination showed the scar from 
the veteran's left leg fragment wound to be tender, the 
criteria for a separate 10 percent rating for this residual 
fragment wound scar are met.  

In evaluating what might be characterized as the veteran's 
orthopedic disabilities, the Board must also consider the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as they relate to pain 
and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
supra).  In this regard, however, it must be noted that when 
recently examined, the examining physician specifically 
included the comments that there was no limitation of motion, 
no swelling, no muscle spasm, ankylosis, subluxation, lateral 
instability, dislocation, loose motion, crepitation, 
deformity, or other impairment attributed to the veteran's 
service connected injuries.  Likewise, weakness, 
fatigability, incoordination, restricted motion, and pain on 
motion were not detected.  In view of this, and limiting 
consideration of the veteran's impairment to that which has 
been caused by service connected disability, it is the 
Board's conclusion that the 30 percent rating currently 
assigned for the veteran's right leg disability, the 10 
percent rating assigned for the muscle damage arising from 
his left leg fragment wound, and the 10 percent rating 
assigned by this decision for the residual scar from his left 
leg fragment wound, contemplates the veteran's complaints of 
pain associated with his service connected disability and 
compensates him for it.




c.  Hydrocele

A review of the record in this case reflects that the veteran 
was initially awarded service connection for a right 
hydrocele in a May 1970 rating action.  This was based on a 
review of the veteran's service medical records, as well as 
the report of an examination conducted for VA purposes in 
March 1970.  The veteran's service records showed that the 
presence of a right hydrocele was noted at the time of his 
enlistment examination in April 1968, as well as when he was 
examined in connection with his separation from service in 
January 1970.  Likewise, the hydrocele was noted when the 
veteran was examined for VA purposes in March 1970, and on 
this record service connection for the right hydrocele was 
established.  This condition was evaluated as non-compensably 
disabling, which rating has remained in effect to the present 
time.  

The veteran's present claim in this regard arose out of his 
informal application for increased benefits that was received 
in June 1996.  In connection with this claim, VA and private 
medical records dated between 1989 and 2000 have been 
obtained and associated with the claims file.  A review of 
the treatment records received in connection with this claim 
shows that during this period there was no medical attention 
given to the veteran's right hydrocele.  Examinations of the 
genito-urinary system conducted for VA purposes in July 1997 
and in June 2000 revealed that the presence of a right 
hydrocele remained, but there were no symptoms or other 
impairment observed with respect to it.  

The veteran's right hydrocele is currently rated under 
Diagnostic Code 7529 for benign neoplasm of the genitourinary 
system, which themselves, are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  With the 
presence of renal dysfunction, a non-compensable evaluation 
is assigned with albumin and casts with history of acute 
nephritis; or, hypertension non-compensable under Diagnostic 
Code 7101.  (Under Diagnostic Code 7101, there is no criteria 
for a non-compensable rating, but a 10 percent rating 
requires diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.)  The next higher 30 percent 
evaluation for a renal dysfunction would require albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension 
that causes diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; a history of 
diastolic pressure predominantly 100 or more which requires 
continuous medication for control.  A 20 percent rating for a 
voiding dysfunction manifested by urine leakage, (the minimum 
rating for such an impairment), requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  A compensable evaluation for a voiding dysfunction 
manifested by urinary frequency requires a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  A compensable evaluation for a voiding 
dysfunction manifested by obstructed voiding requires marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following:

1.  Post void residuals greater than 150 cc.

2.  Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec)

3.  Recurrent urinary tract infections secondary to 
obstruction

4.  Stricture disease requiring periodic dilation every 2 to 
3 months.  

In this case, there is no medical evidence of any treatment 
or symptoms of the veteran's right hydrocele, and no medical 
evidence of any renal or voiding dysfunction attributed to 
his hydrocele.  Under these circumstances, there is no basis 
upon which to assign a compensable rating for the veteran's 
hydrocele and his appeal in this regard must be denied.  

In reaching this decision, the Board notes the veteran's 
contention that he is treated for hypertension and believes 
he satisfies the criteria for a 30 percent rating for a renal 
dysfunction, as a consequence of his hydrocele.  This 
question, however, was specifically addressed by the 
physician who examined the veteran for VA purposes in June 
2000, and he saw "no connection between the veteran's 
diagnosis of central hypertension and the hydrocele."  In 
view of this specific medical opinion holding that the 
veteran's hypertension is unrelated to his hydrocele, a 
compensable evaluation for his hydrocele based on 
hypertension is not warranted.  


d.  Extra-schedular Consideration

In reaching its decisions regarding the evaluation of the 
veteran's disabilities, the Board, in most cases, must also 
give consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1), which provides for extra-schedular evaluations 
for exceptional circumstances.  Here, however, it must be 
noted that while the veteran's combined disability evaluation 
is less than 100 percent, he has already been assigned a 
total disability rating based on unemployability due to his 
service connected impairments.  (In addition to the 
disabilities discussed in this decision, the veteran is also 
service connected for chronic Hepatitis C.  With 
consideration given to the 10 percent disability rating 
assigned for the veteran's left leg scar by this decision, 
his combined service connected disability evaluation is now 
80 percent.)  Under these circumstances, it is already 
recognized that the veteran's service connected disabilities 
produce a greater level of impairment than contemplated 
solely by consideration of the Schedule for Rating 
Disabilities.  In view of that, the Board can see no useful 
purpose being served by attempting to ascribe the extent to 
which one particular disability or the other contributes to 
this greater level of impairment.  Accordingly, no such 
attempt will be made in this case.  






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder is denied.

Entitlement to an increased rating for the residuals of a 
shell fragment wound to the right leg, with peroneal nerve 
injury, is denied.  

Entitlement to an increased rating for the muscle injury 
residuals of a shell fragment wound to the left leg is 
denied. 

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 10 percent disability rating 
for the residual tender scar from a left leg shell fragment 
wound is granted.  

Entitlement to an increased (compensable) rating for a right 
hydrocele is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

